DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/639,755, filed on 18 February, 2020, in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Regarding claim 2 which depends upon claim 1, wherein an organic layer is provided at a side of the composite buffer layer corresponding to the bending region; the non-bending region further comprises the organic layer, the organic layer is adjacent to the bending region, a part of the organic layer covers the composite buffer layer and another part of the organic layer is formed on the flexible substrate layer.
Regarding claim 3 which depends upon claim 2, wherein the source drain layer covers the organic layer.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 17 December, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 20 August, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910767787.7 application as required by 37 CFR 1.55.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0012031 (Kim) and Applicant’s Admitted Prior Art (AAPA).
    PNG
    media_image1.png
    612
    834
    media_image1.png
    Greyscale

Regarding claim 1, Kim discloses at annotated Figure 4 an array substrate, 110 [0027], a bending region, 50 [0027], and a non-bending region, 10/30 [0022, 27], defined in the array substrate, as shown, the non-bending region comprising: a flexible substrate layer, [0029]; 
    PNG
    media_image1.png
    612
    834
    media_image1.png
    Greyscale

a buffer layer, 115 [0029], located on the flexible substrate layer; 
a source drain layer, 215/330 [0050-51], located on the buffer layer, as shown; 
a flattening layer, 275 [0027], located on the source drain layer, as shown; and 
a pixel definition layer, 310 [0027], located on the flattening layer, as shown, the bending region 50 [0025], comprising: 
the flexible substrate layer, 110, as shown; 
the source drain layer, 330, located on the flexible substrate layer, as shown;
the flattening layer, 275, located on the source drain layer, 330, as 
the pixel definition layer, 310, located on the flattening layer, 275, as shown.
Kim does not teach the buffer layer is a composite buffer layer.

    PNG
    media_image2.png
    401
    453
    media_image2.png
    Greyscale
AAPA discloses at Figure 1 and [0003] an array substrate, 90, a bending region, 91, and a non-bending region, 92, defined in the array substrate, the non-bending region comprising: a flexible substrate layer, 901; 
a composite buffer layer, 902, located on the flexible substrate layer; 
a source drain layer, 903, located on the composite buffer layer; 
a flattening layer, 904, located on the source drain layer; and 
a pixel definition layer, 905, located on the flattening layer, the bending region, 91, comprising: 
the flexible substrate layer, 901, as shown; 
the source drain layer, 903, located on the flexible substrate layer, as shown; 
the flattening layer, 904, located on the source drain layer, as shown.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, AAPA composite buffer layer substituted for Kim’s buffer layer results in an organic layer, 270 [0049], provided at a side of the composite buffer layer corresponding to the bending region, as shown; the non-bending region further comprises the organic layer, as shown, the organic layer, 270, is adjacent to the bending region, as shown, a part of the organic layer covers the composite buffer layer, as shown, and another part of the organic layer is formed on the flexible substrate layer, as shown.
Regarding claim 3 which depends upon claim 2, Kim teaches the source drain layer, 330, covers the organic layer, 270.
Regarding claim 4 which depends upon claim 2, Kim teaches a material of the organic layer comprises oxidative dehydrogenated organic substance, polyimide resin or siloxane at [0049].
Regarding claim 6 which depends upon claim 1, Kim suggests a material of the flexible substrate layer is polyimide, i.e. flexible and transparent resin, and Examiner takes official notice that PI is well known in the art as a transparent flexible resin used for flexible displays.
claim 7 which depends upon the device of claim 1, Kim teaches a supporting layer, e.g. 450 [0028], located on the pixel definition layer as shown.
Furthermore, in reference to the claim language referring to the functions of the layer, i.e., "supporting", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Lee's device and so it meets the claim.
Regarding claim 9 and referring to the discussion at claim 1, Kim teaches an array substrate, a bending region and a non-bending region defined in the array substrate, the array substrate comprising: a flexible substrate layer; a buffer layer, located on the flexible substrate layer; a source drain layer, located on the buffer layer; 
Kim does not teach the buffer layer is a composite buffer layer.
AAPA teaches the use of a composite buffer layer.
Taken as a whole, the prior art is directed to flexible displays.  AAPA teaches that a composite buffer layer is known in the art for a flexible display.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 9 wherein the buffer layer is a composite buffer layer, as taught by AAPA, because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10 Kim suggests a display panel, [0003-4], comprising the array substrate according to claim 1 when AAPA composite buffer modifies Kim’s array substrate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, AAPA and U.S. 2017/0170206 (Lee).
Regarding claim 5 which depends upon claim 1, AAPA does not teach the composite buffer layer comprises: a buffer layer, located on the flexible substrate layer; and a shielding layer, located on the buffer layer, wherein the source drain layer is 
    PNG
    media_image3.png
    430
    838
    media_image3.png
    Greyscale
located on the shielding layer.
Lee is directed to flexible displays.  Lee teaches at Figure 7 that a composite buffer layer comprises: a buffer layer, 220 [0048], located on the flexible substrate layer, 210 [0048]; and a shielding layer, e.g., 230 or 240 [0048], located on the buffer layer, wherein the source drain layer, 150/151/ [0073], is located on the shielding layer, as shown.
Taken as a whole, the prior art is directed to flexible displays. Lee teaches that composite buffer layers may be comprised of multiple layers.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the composite buffer layer comprises: a buffer layer, located on the flexible substrate layer; and a shielding layer, located on the buffer layer, wherein the source drain layer is located on the shielding layer because Kim teaches this is a useful configuration for a composite buffer layer.
Furthermore, in reference to the claim language referring to the functions of the layer, i.e., "shielding", intended use and other types of functional language must result In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Lee's device and so it meets the claim.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8 the prior art does not disclose the device of claim 1, further comprising a light emitting layer on the pixel definition layer in the non-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893